Exhibit 10.2C

Banc of California, Inc.

18500 Von Karman Avenue, Suite 1100

Irvine, California 92612

May 23, 2014

Steven Sugarman

c/o Banc of California, Inc.

18500 Von Karman Avenue, Suite 1100

Irvine, California 92612

 

  Re: Certain Conditions Related to Stock Appreciations Rights Issued with
respect to Tangible Equity Units

Dear Mr. Sugarman:

Reference is made to (a) that certain Stock Appreciation Right Grant Agreement,
dated as of August 21, 2012 and amended as of December 13, 2013 (the “SAR
Agreement”), by and between you and Banc of California, Inc., a Maryland
corporation (the “Company”), which, among other things, provides for the
issuance of additional stock appreciation rights to you upon the occurrence of
certain issuances of Company common stock, par value $0.01 per share (“Common
Stock”), by the Company (the “Antidilution Right”) ; and (b) that certain
Purchase Agreement, dated as of May 15, 2014 (the “Purchase Agreement”), by and
between the Company and Merrill Lynch, Pierce, Fenner & Smith Incorporated,
which relates to a public offering (the “Unit Offering”) of tangible equity
units each comprised of (i) a prepaid stock purchase contract (each, a “Purchase
Contract”) that will be settled by delivery of a certain number of shares of
Common Stock, and (ii) a junior subordinated amortizing note. Capitalized terms
used but not otherwise defined in this acknowledgment (this “Acknowledgment”)
shall have the meanings given to such terms in the SAR Agreement.

In consideration of the mutual agreements, provisions, and covenants contained
in this Acknowledgment, the Company and you hereby agree as follows:

 

1. Paragraph Numbering Correction.  For all purposes of the SAR Agreement, this
letter and any other agreements that refer to the SAR Agreement, the paragraphs
of Section 6 of the SAR Agreement that are currently incorrectly numbered as
(c), (d), (e), (f) and (g) (and any references therein to such paragraphs) shall
be renumbered as (a), (b), (c), (d) and (e), respectively.



--------------------------------------------------------------------------------

2. Issuance of Additional SARs. You and the Company hereby each acknowledge that
the Company has determined that the Antidilution Right with respect to the
shares of Common Stock issuable pursuant to the Purchase Contracts was triggered
under the SAR Agreement by the closing of the Units Offering, and pursuant to
such Antidilution Right, you have been issued 300,219 additional stock
appreciation rights (the “Additional SARs”), which have been calculated under
the terms of the Section 6(a) of the SAR Agreement as if Common Stock issued in
settlement of each Purchase Contract is settled for the “Initial Maximum
Settlement Rate” (as such term is defined in the Company’s Free Writing
Prospectus filed with the SEC on May 16, 2014). You and the Company acknowledge
that the actual shares of Common Stock issued in settlement of each Purchase
Contract is not known and will range from the Initial Minimum Settlement Rate
(as such term is defined in the Company’s Free Writing Prospectus filed with the
SEC on May 16, 2014) to the Initial Maximum Settlement Rate.

 

3. Certain Additional Conditions.  In order to clarify certain matters and in
light of the unique terms of the tangible equity units, the Company and you
hereby further acknowledge and agree as follows:

 

  (a) Waiver of Additional SARs.  Notwithstanding Section 6(a) of the SAR
Agreement, you hereby waive any future right to be issued additional stock
appreciation rights under the SAR Agreement in respect of the Common Stock
issuable pursuant to the Purchase Contracts.

 

  (b) Waiver of Accrued Dividends.  Notwithstanding Section 6(c) of the SAR
Agreement , you hereby waive the right to receive any Accrued Dividend Amount
with respect to any Additional SARs that accrues prior to the vesting of such
Additional SARs, except as otherwise provided pursuant to Section 3(c)(i) below.

 

  (c)

Extended Vesting Period; Adjustment.  Notwithstanding Sections 2 and 6(a) of the
SAR Agreement, you hereby agree that the Additional SARs shall vest in full on
May 21, 2017 subject to your continued employment on such date, provided that
the Additional SARs shall vest earlier as follows: (i) for any Purchase Contract
settled in shares of Common Stock before August 21, 2014, then the Additional
SARs corresponding to such Purchase Contract shall become 2/3 vested and
exercisable on the date on which any such Purchase Contract is settled in shares
of Common Stock and the remaining 1/3 shall become vested and exercisable on
August 21, 2014, subject to your continued service to the Company or its
affiliates through such date and (notwithstanding Section 2(b) above), the 1/3
unvested Additional SARs corresponding to such Purchase Contract shall be
eligible for the same dividend rights as allowed under the SAR Agreement,
(ii) for any Purchase Contract settled in shares of Common Stock on or after
August 21, 2014, then the Additional SARs corresponding to such Purchase
Contract shall become 100% vested and exercisable on the date on which any such
Purchase Contract is settled in shares of Common Stock, subject to your
continued service

 

-2-



--------------------------------------------------------------------------------

  to the Company or its affiliates through such date; and (iii) if the aggregate
number of shares of Common Stock issued in settlement of any single Purchase
Contract on the settlement date (the “Actually Issued Common Shares”) is less
than the Initial Maximum Settlement Rate, then the Additional SARs related to
that single Purchase Contract shall be recalculated and adjusted pursuant to the
terms of Section 6(a) of the SAR Agreement based on the Actually Issued Common
Shares instead of the Initial Maximum Settlement Rate, and you shall forfeit on
such settlement date any Additional SARs granted hereunder in excess of those
that would have been granted to you on such respective settlement date pursuant
to the calculation required by Section 6(a) of the SAR Agreement based on the
Actually Issued Common Shares.

 

  (d) Certain Terminations of Employment.  Notwithstanding Section 4(a) of the
SAR Agreement or Section 3(c) above, upon any termination of your service with
the Company other than (i) by the Company for Cause or (ii) by you without Good
Reason, any Additional SAR that is unvested as of the date of such termination
shall remain outstanding until the applicable settlement date (without regard to
your continued service to the Company) of the Purchase Contract to which such
Additional SAR corresponds and shall become vested to the extent that such
Additional SAR would have vested pursuant to Section 3(c) had your service with
the Company continued through such vesting date.

 

4. Full Force and Effect.  Except as expressly set forth in this Acknowledgment,
all terms and conditions of the SAR Agreement shall remain in full force and
effect with respect to the Additional SARs.

[Signature Page Follows]

 

-3-



--------------------------------------------------------------------------------

Please confirm your agreement to the foregoing by executing this Acknowledgment
as indicated below.

 

Very truly yours, BANC OF CALIFORNIA, INC. By:     /s/ Chad
Brownstein                          

Chad Brownstein

Lead Independent Director

 

Acknowledged and Agreed:   /s/ Steven Sugarman                     Steven
Sugarman

[Signature Page to Sugarman SAR Agreement Acknowledgment]